Citation Nr: 0845018	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 20, 2003 for a 
100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that awarded the veteran a 100 percent 
evaluation for his service-connected PTSD with an effective 
date of June 20, 2003.  The veteran, who had active service 
from October 1969 to April 1972, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran did not complete an appeal form a February 
2002 rating decision that assigned a 30 percent evaluation 
for PTSD, effective July 21, 1992, and that decision is 
final.  

2.  The veteran filed a request for an increased rating for 
his PTSD in June 2004 and the evidence demonstrates a 
factually ascertainable increase in the severity of the PTSD 
as of June 20, 2003, within one year of his claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision assigning a 30 percent 
rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 
20.306 (2008)

2.  The criteria for assignment of an effective date earlier 
than June 20, 2003, for the grant of a 100 percent rating for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in September 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

Although the veteran was not provided adequate notice 
regarding disability ratings and effective dates pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), he was given 
actual notice in an August 2006 Statement of the Case.  
Therefore, the veteran is not prejudiced as he had actual 
knowledge of how VA determines effective dates and disability 
ratings.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (recognizing that a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

By way of background, and in order to simplify the procedural 
posture of this case, the Board observes that the veteran 
filed a request to reopen his previously denied claim of 
service connection for PTSD on July 21, 1992.  A rating 
decision dated in February 2002 granted service connection 
for PTSD and assigned a 30 percent evaluation under 
Diagnostic Code 9411 from July 21, 1992, the date of the 
veteran's request to reopen his claim for service connection 
for PTSD.  In May 2002, the veteran filed a notice of 
disagreement to the February 2002 decision.  On April 19, 
2004, the RO issued a Statement of the Case with a letter 
advising the veteran that he had 60 days during which to file 
a Substantive Appeal of his claim.  

A letter dated in April 2004, prior to the date of the 
Statement of the Case, was received from the veteran, but the 
veteran was informed by the RO that it did not construe it as 
a Substantive Appeal because it was dated prior to the 
Statement of the Case.  Essentially the RO concluded that the 
April 2004 letter could not have been created in response to 
the Statement of the Case as it had been created prior to the 
date of the Statement of the Case.  Subsequently, in a letter 
dated June 30, 2004, the veteran indicated that he wished to 
appeal the denial of his increased rating claim for PTSD.  
This letter, however, was not submitted within 60 days of the 
Statement of the Case, and is thus, untimely.  The February 
2002 decision is therefore, final.  See 38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. § 20.302.  Thus, the decision 
can only be revised upon a showing of clear and unmistakable 
error.  See 38 C.F.R. § 3.105.  As such, the RO treated the 
June 2004 statement as a new request for an increased rating.  

In May 2005, after reviewing additional evidence, a rating 
decision increased the evaluation of the veteran's PTSD from 
30 percent to 100 percent, effective June 20, 2003 (the date 
that the veteran's disability was shown to have worsened).  
The veteran contends that he should be entitled to a 100 
percent evaluation at a much earlier date than the June 20, 
2003, date assigned by the RO.  In a July 2005 statement, the 
veteran disagreed with the effective date contending that the 
100 percent evaluation should be effective as of 1995-as he 
has sought PTSD treatment since that time.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

In June 2004, the veteran filed his request for an increased 
rating.  As noted above, the Board finds that the veteran's 
service connection claim was adjudicated in February 2002 and 
that adjudication became final.  As such, the subsequent 
grant of increased ratings cannot be made effective as of the 
date of the original claim short of a showing of clear and 
unmistakable error in the February 2002 rating decision.  The 
veteran has not alleged any such error.  The appropriate date 
for assignment of additional benefits granted must be the 
date of receipt of the current claim in June 2004, unless 
there is evidence showing an increase in disability within 
one year of the June 2004 claim.  VA medical evidence, 
specifically a report of a VA examination dated June 20, 
2003, showed an increased disability due to PTSD.  The June 
20, 2003, medical evidence is the only evidence of an 
increase in disability within one year of the June 2004 
claim.  While there are treatment records dated in this time 
frame, those records contain limited clinical findings with 
which to evaluate the veteran's PTSD, and clearly do not show 
that the veteran more nearly met the criteria for a 100 
percent evaluation prior to June 20, 2003.  As such, on June 
20, 2003, an increase in the veteran's PTSD was factually 
ascertainable.

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular rating is the date when the veteran's 
disability was shown to have increased to 100 percent-on June 
20, 2003.  This is nearly one year prior to the dated of his 
June 2004 claim.  Although the Board appreciates the 
veteran's argument that he should be awarded a 100 percent 
rating since 1995, it is bound by the evidence of record 
which shows that the veteran did not timely complete an 
appeal of the February 2002 rating decision, and did not 
submit his current claim for an increase until June 2004.  
Consequently, his appeal for an earlier effective date must 
be denied.



ORDER

An effective date prior to June 20, 2003 for a 100 percent 
evaluation for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


